 
EXHIBIT 10.2



[co24933503-ex10_20.jpg]
 
 
 
 
 
 
COSÌ, INC.
1751 Lake Cook Road, Suite 600
Deerfield, Illinois  60015
 
Main Tel:  (847) 597-8800
Main Fax:  (847) 597-8884
Website:  www.getcosi.com




  December 12, 2011          

 
Mr. Stephen F. Edwards
c/o Cosi, Inc.
1751 Lake Cook Road, Suite 600
 
Deerfield, Illinois  60015
 
 
Re:  Executive Chair; Board of Directors; Cosi, Inc.

 
Dear Mr. Edwards:
 
This letter confirms our agreement with respect to your appointment as Executive
Chair of the Board of Directors (the “Board”) of Cosi, Inc., a Delaware
corporation (the “Company”), effective January 1, 2012.
 
The Board has asked you to serve as Executive Chair of the Board, effective
January 1, 2012, and you agree to accept that position.  In the capacity of
Executive Chair, you will:
 
·  
Serve as the lead director of the Board, chair the meetings of the Board and
otherwise administer the affairs of the Board;

 
·  
Serve as the primary liaison between the Board and the Company's management;

 
·  
Provide guidance to the Chief Executive Officer of the Company (the “CEO”) and
other management in the development of the Company's strategic plan and annual
budget;

 
·  
In consultation with the CEO, lead the Company's capital raising efforts;

 
·  
Support the senior management's interactions with stockholders, analysts and
other external constituencies; and

 
·  
Lead the evaluation of any significant transactions.

 
As Executive Chair, you will serve at the pleasure of the Board.  Subject to
that, the initial term of this appointment is for one year.  As remuneration for
your service as Executive Chair, you will receive base compensation of $100,000
per annum, payable in accordance with the Company’s practices.  You will also be
eligible to receive , as a long-term incentive, 100,000 shares of restricted
common stock of the Company.  This grant
 


 
 

--------------------------------------------------------------------------------

 
Mr. Stephen F. Edwards
December 12, 2011
Page 2
 
will vest as follows:  25,000 shares will vest on March 31, 2012; another 25,000
shares will vest on June 30, 2012; another 25,000 shares will vest on September
30, 2012; and the remaining 25,000 shares will vest on December 31, 2012, it
being understood and agreed that if for any reason you shall cease to be
Executive Chair, any shares remaining unvested as of that time shall be
forfeited.
 
As Executive Chair, it is understood and agreed that you will spend an
appropriate amount of time at the Company’s executive offices in Deerfield,
Illinois.  Any reasonable business expenses you actually incur, as Executive
Chair, will be reimbursed according to policies the Company may adopt from time
to time upon periodic presentation by you to the Company of an itemized account
including reasonable substantiation of such expenses.
 
Throughout the duration of your services as Executive Chair you will continue to
receive all the benefits and remuneration other members of the Board
receive.  In addition, you shall participate in any benefit plans and programs
the Company may maintain, from time to time, for members of the Board.
 
This Agreement and the rights and obligations of the parties to it shall be
governed by and construed in accordance with the laws of the State of
Illinois.  This Agreement constitutes the entire agreement and understanding
between you and the Company and Board in connection with your service as
Executive Chair. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement;
provided that a facsimile signature or signature delivered by e-mail in a “.pdf”
format data file shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original signature.
 
If the foregoing accurately sets forth the terms and conditions of your
engagement as Executive Chair of the Board of Directors of Cosi, Inc., please so
indicate by executing this letter in the space provided below.
 

  Very truly yours,              COSI, INC.                 
 
By:
 /s/ Mark S. Demilio     Name:  Mark S. Demilio     Title:    Interim CEO      
   

Accepted and agreed:




 

 
/s/ Stephen F. Edwards
    Mr. Stephen F. Edwards    

 
 
 
 

--------------------------------------------------------------------------------

 
 